Citation Nr: 0618711	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  05-04 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


ATTORNEY FOR THE BOARD

Katherine G. Doyle, Legal Intern


INTRODUCTION

The veteran served on active duty from July 3, 2001 to July 
17, 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has been diagnosed with pes planus.  At a VA 
examination given in January 2003, the examiner stated that 
the condition worsened as a result of military service.  
However, the examiner misstated the veteran's dates of active 
service as being from February 2001 to July 2002, when in 
fact the veteran's active duty period was only fourteen days 
long.  Therefore his opinion that her pes planus was 
aggravated by military service may have been based on 
erroneous information.  Another examination is warranted.  
38 C.F.R. § 3.159(c)(4) (2005).


Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination.  The claims folder must be 
made available to the examiner prior to 
the examination.  Based on the 
examination and review of the veteran's 
history, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's pes 
planus was aggravated (became 
chronically worsened beyond the natural 
progression of the disorder) during the 
veteran's fourteen day period of active 
duty service. 

2.	When the development requested has been 
completed review the case.  If the 
benefit sought is not granted, furnish 
the veteran with a supplemental 
statement of the case and afford a 
reasonable opportunity to respond 
before returning the record to the 
Board for further review. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________

M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

